UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LORAINE B. CALDWELL,                   
                Plaintiff-Appellant,
                 v.                             No. 02-1106
DUKE ENERGY CORPORATION,
              Defendant-Appellee.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               H. Brent McKnight, Magistrate Judge.
                       (CA-00-297-3-MCK)

                      Submitted: July 18, 2002

                      Decided: July 25, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Roger W. Rizk, ROGER W. RIZK, P.A., Charlotte, North Carolina,
for Appellant. Jill Stricklin Cox, John James Doyle, Jr., CON-
STANGY, BROOKS & SMITH, L.L.C., Winston-Salem, North Car-
olina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 CALDWELL v. DUKE ENERGY CORP.
                             OPINION

PER CURIAM:

   Loraine B. Caldwell appeals from the district court’s order granting
summary judgment in favor of Defendant Duke Energy Corporation
and dismissing her employment discrimination action alleging viola-
tions of the Age Discrimination in Employment Act of 1967, 29
U.S.C.A. §§ 621-634 (West 1999 & Supp. 2001).

   Our review of the record and the district court’s opinion discloses
that this appeal is without merit. Even assuming, arguendo, that Cald-
well established a prima facie case of employment discrimination,
O’Connor v. Consolidated Coin Caterers Corp., 517 U.S. 308, 310-
11 (1996); see also McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973); Alvarado v. Board of Trustees, 928 F.2d 118, 121
(4th Cir. 1991), we agree with the district court that Caldwell failed
to rebut the legitimate, nondiscriminatory reasons Duke Energy Cor-
poration proffered to support its decision to terminate her. Texas
Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254-56 (1981);
Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th
Cir. 1991). Specifically, the evidence demonstrated that in violation
of her employer’s policies, Caldwell, a customer service specialist,
intentionally disconnected calls from customers and failed to properly
designate a telephone call concerning a fire as a priority call. Cald-
well’s self-serving, unsubstantiated statements in opposition to the
employer’s evidence in this regard is insufficient to stave off sum-
mary judgment. Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th
Cir. 1989). Accordingly, we cannot say that the district court’s find-
ing of non-discrimination was clearly erroneous. Anderson v. City of
Bessemer, 470 U.S. 564, 574 (1985).

   We therefore affirm the district court’s grant of summary judgment
in favor of Duke Energy Corporation. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the Court and argument would not aid the deci-
sional process.

                                                          AFFIRMED